PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant brought this action in the amount of $144.00 for increment increase pay which was not paid to the claimant due to a clerical error on the part of the respondent State agency.
Respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which cold have been paid if the clerical error had not occurred.
In view of the foregoing, the Court makes an award in the amount of $144.00.
Award of $144.00.